Case 21-11494-SMG Doc16 Filed 02/23/21 Page1of1

UNITED STATES BANKRUPTCY COLRT
SOLTHERNS DISTRICT OF FLORIDA
www. Isb.uscourls.gov

 

In re: Cause No: 21-11494-SMG

TERESA DECARIA Chp. 13

Debtor(s)

DEBTOR CERTIFICATE OF COMPLIANCE AND REQUEST
FOR CONFIRMATION OF CHAPTER 13 PLAN

The debtor in the above captioned matter certifies as follows:

lL, Payment of all post petition domestic support obligations (check which paragraph
applics}.

_X A, Since the filing of this bankruptey, the debtor has not been required by a
judicial or administrative order, or by statute to pay any domestic support obligation as
defined in 11 U.S.C. §LOLU4A); or

__B. The debtor has paid, either directly or to the chapter 13 trustee under the last filed plan,
all amounts that are required to be paid under a domestic support obligation
and that first became payable after the date of the filing of the petition if the debtor is
required by a judicial or administrative order, or by statute. to pay such domestic support
obligation.

2. The debtor has filed all federal, state and local tax returns required by law to be filed
under 11 U.S.C. $1308 for all taxable periods ending during the four year period ending on the date
of the filing of the petition commencing this bankruptcy case.

| declare under penalty of perjury that the information provided in this Certilicate is true
and correct.

" Le a = [ys ft E r
tue De Cres

Debtor's Signature

 

 

Joint Debtor's Signature (if applicable)

Leet cians) Debtor:
